DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 01/31/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “according to the present invention” is not needed and should be removed.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-5 of U.S. Patent No. 11437196 in view of AHN (KR10-2017-019321). The only difference between the claims and the patent claims is the makeup of the second insulating portion as being made of layers (in this case, the application claims two layer (first and second insulating layer with a first and second via conductor).  It is obvious, known in the prior art (see AHN , etc.), that a insulating portion can be made for many layers. 
US 11437196
Application 17873020
1. A multilayer ceramic substrate, comprising: a first insulating portion including a body of a ceramic material, a first via conductor penetrating through the body of the ceramic material, and a first internal wiring layer and a first connection pad connected to the first via conductor  (not relevant) ; and a second insulating portion (first and second insulating layer) including a body of an anodized oxide material, a second via conductor penetrating through the body of the anodized oxide material, and a second internal wiring layer connected to the second via conductor (first and second via conductor), wherein 
a second insulating portion (first and second insulating layer) including a body of an anodized oxide material, a second via conductor penetrating through the body of the anodized oxide material, and a second connection pad connected to the second via conductor
the second insulating portion further includes a solder bump at one end of each of the second internal wiring layer and the second connection pad provided in a plurality of layers (first and second insulating layer), and 
wherein the second via conductor (first and second via conductor), the second internal wiring layer, and the second connection pad are electrically connected to each other through the solder bump.
Ahn teaches a second portion (200) is made of a first insulating layer (210 4th down) and second insulating layer (210 3rd down) and a first via conductor (220 4th down) and second via conductor (220 3rd down).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion as disclosed by patent with the first and second insulating layers as disclosed by Ahn in order to be easily able to add/remove layers and to add in a buffer effect as it is known in the art.  

2. The substrate of claim 1, wherein the first via conductor, the first internal wiring layer, and the first connection pad are provided in tungsten (not relevant); and the second via conductor (first and second via conductor), the second internal wiring layer, and the second connection pad are provided in copper.

3. The substrate of claim 1, wherein the second insulating portion (first insulating layer- see Ahn reference above) includes a plurality of pores formed during anodization, and a portion of the solder bump is melted to be penetrated into the plurality of pores and then hardens to fix the second via conductor (first and second via conductor in first and second insulating layer), the second internal wiring layer, and the second connection pad on the second insulating portion (second insulating layer- see Ahn).





4. The substrate of claim 1, wherein the second insulating portion further includes a blocking portion on one side in which the plurality of layers (first insulating layer and the second insulating layer) are overlapped with each other (see claim 1); and the blocking portion is provided at both sides of the solder bump.

5. The substrate of claim 4, wherein the blocking portion is provided as an adhesive insulating material.
Regarding Claim 1. A multilayer structure, comprising: 




a first insulating layer

 including a first body of an anodized oxide material, a first via conductor penetrating through the first body, and a first internal wiring layer electrically connected to the first via conductor, 


a second insulating layer 
including a second body of the anodized oxide material, a second via conductor penetrating through the second body, and a second connection pad electrically connected to the second via conductor, and 

a solder bump provided on one of the first internal wiring layer and the second connection pad and between the first insulating layer and the second insulating layer, 

wherein the first via conductor, the first internal wiring layer, the second connection pad, and the second via conductor are electrically connected to each other through the solder bump.














Regarding Claim 2. The multilayer structure of claim 1, wherein 

the first via conductor, the first internal wiring layer, the second connection pad, and the second via conductor are provided in copper.



3. The multilayer structure of claim 1, wherein the first insulating layer includes a plurality of pores formed during anodization, and a portion of the solder bump is melted to be penetrated into the plurality of pores and then hardens to fix the first insulating layer, the first internal wiring layer, and the second connection pad.









Regarding Claim 4. The multilayer structure of claim 1, further comprising: a blocking portion provided on one of the first insulating layer and the second insulating layer; and wherein the blocking portion is provided at both sides of the solder bump.



Regarding Claim 5. The substrate of claim 4, wherein the blocking portion is provided as an adhesive insulating material.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848